DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 11 (where the protective layer is formed on at least on at least one but not all semiconductor arrangements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application EP20190489.3 filed in EPO on 08/11/2020. It is noted, however, that applicant has not filed a certified copy of the application EP20190489.3 as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mauder et. al., U.S. Pat. Pub. 2018/0019132, hereafter ’32, in view of JP2009-513024 (corresponds to WO2007/048393 in IDS), hereafter ‘24 (the Examiner refers to the text of supplied translation as “translation”).
Regarding claim 1, ’32 discloses (Figs 1A-1F, par. [0031]-[0047], [0075]-[0080]) a method, comprising:
forming a plurality of semiconductor arrangements one above the other (see Fig. 1F), wherein forming each of the plurality of semiconductor arrangements comprises:
forming (Fig. 1A) a semiconductor layer [10i];
forming (Fig. 1B) a plurality of trenches [12i] in a first surface of the semiconductor layer; and
implanting (Figs 1C, 1D, par. [0038]) dopant atoms of at least one of a first type and a second type into at least one of a first sidewall [14i] and a second sidewall [15i] of each of the plurality of trenches, and wherein forming of at least one of the plurality of semiconductor arrangements further comprises:
covering (Fig. 1E, [10 i+1] a bottom, the first sidewall and the second sidewall of each of the plurality of trenches that are formed in the respective semiconductor layer.
’32 fails to explicitly disclose wherein forming of at least one of the plurality of semiconductor arrangements further comprises:
forming a protective layer covering mesa regions between the plurality of trenches of the respective semiconductor layer.
However, ’24 discloses (Figs 13-18 and corresponding text on p. 16, translation) wherein forming of at least one of the plurality of semiconductor arrangements further comprises:
forming a protective layer [23] covering mesa regions between the plurality of trenches of the respective semiconductor layer, and covering a bottom, the first sidewall and the second sidewall of each of the plurality of trenches that are formed in the respective semiconductor layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of ’32 with the diffusion-protective layer of ’24, because ’24 teaches (translation, p.10, third paragraph) it prevents outdiffusion of dopant atoms from the sidewalls.
Regarding claim 2, ’32 in view of ’24 discloses everything as applied above. ’24 further discloses (p.10 of translation, fourth paragraph) wherein the protective layer has a thickness of between 25nm and 200nm, between 50nm and 200nm, or between 100nm and 200nm.
Regarding claim 3, ’32 in view of ’24 discloses everything as applied above. ’24 further discloses (p.10 of translation, fourth paragraph, 700°C) wherein forming the protective layer comprises epitaxially growing the protective layer at a temperature of between 650°C and 1000°C, or between 800°C and 950°C.
Regarding claim 4, ’32 in view of ’24 discloses everything as applied above. The temperature range is obvious because it represents conventional temperature for epitaxial growth of silicon.
Regarding claim 5, ’32 in view of ’24 discloses everything as applied above. ’32 further discloses (Figs. 1E, 1F, par. [0046]) wherein the plurality of semiconductor arrangements comprises at least one pair of semiconductor arrangements with a bottom semiconductor arrangement and a top semiconductor arrangement adjoining the bottom semiconductor arrangement, and wherein forming the semiconductor layer of the top semiconductor arrangement comprises forming the semiconductor layer in the plurality of trenches and on top of mesa regions between the plurality of trenches of the semiconductor layer of the bottom semiconductor arrangement.
Regarding claim 6, ’32 in view of ’24 discloses everything as applied above. ’24 further discloses (p.16 of translation, lines 31-32, paragraph starting with Fig. 15) wherein forming the bottom semiconductor arrangement comprises forming a protective layer, and wherein forming the semiconductor layer of the top semiconductor arrangement comprises forming the semiconductor layer such that the protective layer is arranged between the bottom semiconductor arrangement and the semiconductor layer of the top semiconductor arrangement.
Regarding claim 7, ’32 in view of ’24 discloses everything as applied above. ’24 further discloses (p. 15 of translation, second paragraph starting with “FIG. 7) further comprising:
performing a pre-conditioning step after forming the bottom semiconductor arrangement and before forming the top semiconductor arrangement, wherein the pre- conditioning step comprises removing contaminants, native oxide, or chemically formed oxide formed on the bottom semiconductor arrangement.
Regarding claim 11, ’32 in view of ’24 discloses everything as applied above. ’32 further discloses (Fig. 5A) wherein the plurality of semiconductor arrangements comprises at least four semiconductor arrangements. 
The limitation “wherein forming of at least one but not all of the semiconductor arrangements comprises forming a protective layer” is further obvious over the combination of references because it would be obvious to put the protective layer only where needed.
Regarding claim 12, ’32 in view of ’24 discloses everything as applied above. ’32 further discloses (par. [0070]) wherein each of the plurality of trenches is arranged in one of at least two sections, and wherein when forming a semiconductor arrangement without a protective layer, an implantation dose of at least one of the first type dopant atoms and the second type dopant atoms for each of the at least two sections differs from the implantation dose of the corresponding type of dopant atoms of at least one other section of the at least two sections.
Regarding claim 13, ’32 in view of ’24 discloses everything as applied above. ’32 further discloses wherein implanting the dopant atoms comprises (Figs 1C,1D, par. [0038]):
implanting dopant atoms of the first type into the first sidewall; and
implanting dopant atoms of the second type into the second sidewall.
Regarding claim 14, ’32 in view of ’24 discloses everything as applied above. ’32 further discloses (Fig. 17A, par. [0096]) wherein implanting the dopant atoms comprises:
implanting dopant atoms of both the first type and the second type into at least one of the first sidewall and the second sidewall.
Regarding claim 15, ’32 in view of ’24 discloses everything as applied above. ’32 further discloses (par. [0050]) further comprising:
annealing the semiconductor body to diffuse the dopant atoms.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mauder et. al., U.S. Pat. Pub. 2018/0019132, hereafter ’32, in view of JP2009-513024 (corresponds to WO2007/048393 in IDS), hereafter ‘24 (the Examiner refers to the text of supplied translation as “translation”), and further in view of JP2009141307, hereafter ’07 (the Examiner refers to translation of this document provided with this Office Action).
Regarding claim 8, ’32 in view of ’24 discloses everything as applied above. ’32 in view of ’24 fails to explicitly disclose wherein removing contaminants, native oxide, or chemically formed oxide formed on the bottom semiconductor arrangement comprises performing an etching or removal step in a plasma chamber. 
However, ’07 discloses (p. 7 of translation, bottom 6 lines of the top paragraph)
 wherein removing contaminants, native oxide, or chemically formed oxide formed on the bottom semiconductor arrangement comprises performing an etching or removal step in a plasma chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the cleaning process of ’24 with the teachings of ’07 for more thorough cleaning (p. 7 of translation, bottom 6 lines of the top paragraph)
Regarding claim 9, ’32 in view of ’24 discloses everything as applied above. ’32 in view of ’24 fails to explicitly disclose wherein the pre-conditioning step is performed at a temperature of between 15°C and 600°C.
However, this limitation is obvious in view of ’07, who discloses (p. 7 of translation, bottom 6 lines of the top paragraph) and RCA cleaning process, a room temperature process. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify ’32 in view of ’24 with the teachings of ’07 for the reasons applied in the rejection of claim 8 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mauder et. al., U.S. Pat. Pub. 2018/0019132, hereafter ’32, in view of JP2009-513024 (corresponds to WO2007/048393 in IDS), hereafter ‘24 (the Examiner refers to the text of supplied translation as “translation”), in view of JP2009141307, hereafter ’07 (the Examiner refers to translation of this document provided with this Office Action), and further in view of Pas, U.S. Pat. 6,780,250, hereafter ‘50.
Regarding claim 10, ’32 in view of ’24 in view of ’07 discloses everything as applied above. 
‘32 further discloses (p.10 of translation, fourth paragraph, 700°C)  wherein forming the protective layer comprises forming the protective layer in an epitaxy chamber. 
’32 in view of ’24 in view of ’07 fails to explicitly disclose the epitaxial chamber
 directly adjoining the plasma chamber such that the pre-conditioned bottom semiconductor arrangement does not come into contact with oxygen between the pre-conditioning step and forming the protective layer.
However, ’50 discloses (Fig. 1) an epitaxy chamber [30] directly adjoining the plasma chamber [20].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an apparatus for the epitaxial growth such as that of ’50, because ’50 teaches (Col. 1, lines 29-42) that such an apparatus avoids contamination between pre-cleaning step and the epitaxial growth
The functional limitation “such that the pre-conditioned bottom semiconductor arrangement does not come into contact with oxygen between the pre-conditioning step and forming the protective layer” is met by the apparatus of ’50.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/               Examiner, Art Unit 2817